Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-16, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Fujioka et al. (EP2447407A2). Fujioka et al. fails to teach/disclose all of the limitations of independent claims 1, 14, 21, including the following limitations of claim 1 whereby the particular method steps include: “determining an actual rotational speed of the basket after activating the motor at the first rotational speed by measuring a rotational speed of the pulley and calculating the actual rotational speed of the basket based on the measured rotational speed of the pulley”, as well as the following limitations of claim 14 whereby the controller configuration includes: “activating the motor at a second rotational speed less than the first rotational speed after comparing the first actual rotational speed to the target rotation speed when the first actual rotational speed is greater than the target rotational speed; determining a second actual rotational speed after activating the motor at the second rotational speed; comparing the second actual rotational speed to the target rotational speed”, and the following limitations of claim 21 whereby the particular method steps include: “determining an actual rotational speed of the basket after activating the motor at the first rotational speed by measuring a rotational speed of the motor and calculating the actual rotational speed of the basket based on the measured rotational speed of the motor and a drive ratio of the direct drive assembly”. Further no other prior art was located that fairly suggests the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711